DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 and 16-17 are pending in the present application.

Withdrawn Rejections/Objections
The rejection of claims 1-14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al. (US 2014/0162979 A1), as evidenced by Sakai (Cosmetic Science and Technology: Theoretical Principles and Applications, 2017) is withdrawn in view of the amendment to state “consisting of” transitional phrase.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 1 recites the transitional phrase “consisting of” which excluded additional unrecited components.  It is not necessary for claim 2 to state that the composition is devoid of a preservative since claim 1 already excludes a preservative.  It is recommended to cancel claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 states that the composition consists of 35-60% by weight of total surfactants and optionally 0.05-10% by weight of fragrance.  It is unclear what constitutes the remaining 30-64.95% by weight of the composition.  The claim recites consisting of which excludes additional unrecited components, so it is unclear what else is present in the composition.  It is recommended that the claim be amended to include the 40-65% by weight of water.  Additionally, claim 1 recites the pH of the composition being between 4 and 8.  However, it is unclear what component is added to achieve the desired pH.  The instant specification teaches citric acid being included to achieve the desired pH.
Therefore, it is recommended that claim 1 be amended to insert the amount of water from claim 3, and also to include citric acid.
Claim 4 recites the limitation "said isethionates" in line 2, and “said alkyl sulfoacetates” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 was amended to delete isethionates and alkyl sulfoacetates.  It is recommended to cancel claim 4.
Instant claim 11 states “additionally comprising fragrance”.  The phrase “comprising” indicates that additional components could be present, but claim 1 recites “consisting of”.  It is recommended that claim 1 state “wherein said fragrance is present”, or something similar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616